Citation Nr: 1015585	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  03-20 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 

INTRODUCTION

The Veteran had active military service from March 1954 to 
March 1956, and from June 1956 to May 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In a July 2005 rating decision, the RO 
increased the rating from 10 percent to 30 percent effective 
from the date of award of service connection.  

The Veteran testified before a Veterans Law Judge, who has 
since retired from the Board, at a hearing in September 2006.  
A transcript of the hearing is of record.  The Veteran was 
advised of his right to have an additional hearing before 
another Veterans Law Judge by way of a March 2010 letter.  He 
has indicated that he did not want another hearing.

The case was remanded by the Board in January 2007 to obtain 
additional treatment records, and in December 2009 to obtain 
a waiver of RO consideration for additional medical evidence.  
A review of the record indicates that the Board's directives 
have been substantially complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible 
for his PTSD, he has not submitted evidence of 
unemployability; therefore, the question of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating) has not 
been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  
The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2002 and August 2002, before the initial adjudication of the 
claim, and again in February 2007.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Although the initial notifications did not 
include the criteria for assigning disability ratings or for 
award of an effective date, see Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Veteran was apprised of those 
criteria in correspondence dated in August 2006.  

The Veteran's PTSD claim arises from his disagreement with 
the initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, therefore, additional notice is not required.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, adding 
subsection (b)(3) providing that there is no duty to provide 
§ 5103(a) notice "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

The RO also provided a statement of the case (SOC) and 
several supplemental statements of the case (SSOC) reporting 
the results of its reviews of the issue on appeal and the 
text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  Although the Veteran has indicated 
that he is receipt of benefits from the Social Security 
Administration (SSA), he has not contended that SSA records 
contain evidence pertinent to his claim.  Accordingly, a 
remand is not necessary to obtain SSA records.  See Golz v. 
Shinseki, No. 09-7039 (Fed. Cir. Jan. 4, 2010).  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the rating issue on appeal were 
obtained in December 2002 and March 2005.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
December 2002 and March 2005 VA opinions obtained in this 
case were sufficient, as they were predicated on a full 
reading of the VA and post-service medical records in the 
Veteran's claims file.  They consider all of the pertinent 
evidence of record, the statements of the appellant, provide 
explanations for the opinions stated, and provide the medical 
information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).

II.  Increased Rating Claim

The Veteran contends that his PTSD symptomatology warrants a 
rating higher than the currently assigned 30 percent.

Law

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Consequently, the Board will evaluate the 
Veteran's PTSD as a claim for a higher evaluation of the 
original award, effective from the date of the award of 
service connection.

The Veteran's PTSD has been evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9411.  Under Diagnostic Code 9411, a 
30 percent rating is for consideration where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.)  38 C.F.R. 
§ 4.130.

A 50 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is for consideration where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, and family relationships, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is for application when there is 
total occupation and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms in the rating formula is not intended to 
constitute an exhaustive list, but rather shows examples of 
the types and degrees of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436, 442-43 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2009).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); see 
also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DSM-IV).  

A GAF score of 51-60 is indicative of moderate symptoms (e.g. 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers or 
co-workers).  

A GAF score of 61 to 70 is indicative of some mild symptoms 
(e.g. depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school function (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

Analysis

A VA treatment record dated in February 2002 shows that the 
Veteran continued to be involved in his church and had a GAF 
score of 60.  A private evaluation from B.C., Ph.D. dated in 
March 2002 shows that the Veteran had a GAF score of 55, with 
the highest score being 75.  He complained of poor sleep, 
depression, irritability, anxiety, being on edge, being keyed 
up, and poor concentration.

The Veteran was afforded a VA examination in December 2002.  
His claims file was reviewed.  The Veteran reported that his 
first marriage lasted for 21 years and that he had known his 
current spouse since 1981.  The Veteran reported that he 
worked as a sheriff for 18 years, then worked at a couple of 
stores.  He stopped working in 1999 once he became eligible 
for Social Security Administration (SSA) benefits.  The 
Veteran's spouse reported that he had episodes of raising his 
voice, cursing, and throwing things.  The Veteran reported 
that he socialized, but wanted nothing to do with Fourth of 
July celebrations and firecrackers.  The Veteran and his 
spouse reported he had anger problems.  On examination, he 
was dressed casually.  He showed no deficits in memory or 
orientation.  He had no problems with concentration, 
calculation, or abstraction.  He had recent thoughts of 
suicide, but had never made any gestures.  There was no 
history of hallucinations or delusions.  He reported that he 
and his spouse had always had an active social life and 
network of friends.  The examiner opined that the Veteran 
remained fairly active and that his impairment was one of a 
mild social and emotional type; it did not appear that it 
would cause him any occupational impairment at that time.  
His GAF score was 65.

The Veteran was afforded a second VA examination in March 
2005.  His claims file was reviewed.  The Veteran reported 
that since his last examination, he had had some difficulty 
with anger, anxiety, irritability, and sleep disturbance.  In 
level of severity, his symptoms were reported to be five out 
of ten (5/10).  He reported that at times, he felt pressured 
and impulsive and that he needed to keep busy.  He also 
reported some generalized anxiety.  He denied any overt 
psychotic symptoms.  He did report a past history of suicidal 
ideation, but denied any current suicidal ideation, plans or 
history of attempts, and denied any active homicidal 
ideation, plans or history of attempts.  He reported that he 
used to be very involved with a religious group and was 
trying to get involved back in that.  The Veteran reported 
that he and his spouse tried to get together with some 
friends at least once a week.  On examination, he was 
casually dressed and neatly groomed.  He appeared slightly 
depressed.  Speech was articulate; motor functioning appeared 
grossly intact; and thought processes were logical.  
Orientation parameters showed that he had the date wrong by 
one day; otherwise, they were intact.  Registration skills 
were intact as were language and visual motor skills.  The 
Veteran reported some difficulties with focus and 
forgetfulness at times.  He reported he had some limitation 
of his lifestyle, which the examiner opined was due to 
physical problems, such as decreased eyesight, and PTSD and 
some depressive symptoms.  The examiner opined that the 
Veteran's PTSD was moderate.  His GAF score was 60.  

At his hearing in September 2006, the Veteran testified that 
he was retired.  He also testified about problems sleeping, 
being isolated, anger problems, attending church, not 
attending a lot of social situations, and having difficulty 
with friends and family.  

Treatment records from B.C., Ph.D., dated from 2002 through 
2009 show that the Veteran's PTSD causes anger, irritability, 
anxiety, and sleep disturbances.  A letter dated in June 2007 
indicates that the Veteran had a current GAF score of 58, 
with the highest score in the last year being 62.  Records 
dated in September 2009 show that the Veteran attended church 
and bingo one to two times per week; otherwise, he avoided 
social gatherings.  

A statement from the Veteran's spouse dated in September 2009 
reveals that the Veteran had anger problems, which included 
fits of rage, memory problems, impaired judgment, and sleep 
disturbances.

Here, the evidence shows that the Veteran's PTSD disability 
picture more nearly approximates the criteria required for 
the currently assigned 30 percent rating and that a higher 
rating is not warranted at any time since the date of the 
award of service connection.  38 C.F.R. § 4.7.  

Collectively, the pertinent medical evidence of record shows 
that the Veteran's PTSD symptomatology has included depressed 
mood, anxiety, anger, irritability, chronic sleep impairment, 
and mild memory loss.

The Board acknowledges the Veteran's contentions that his 
symptoms warrant a higher rating.  However, the Board notes 
that the treatment records and VA examination findings do not 
support the Veteran's contention.  The records do not show 
problems akin to reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
abstract thinking; and disturbances of motivation and mood.  

The Board acknowledges that the Veteran's spouse has 
indicated that he has impaired judgment.  The Board also 
acknowledges that the Veteran reported that he had difficulty 
establishing and maintaining effective work and social 
relationships.  With regards to his social relationships, the 
Board notes that the Veteran reported in December 2002 that 
he and his spouse socialized at least once a week and in 
September 2009 that he went to church and to bingo events.  
Although the Veteran may have some difficulty, the evidence 
shows that he is able to maintain effective social 
relationships.  

In this case, the evidence does not collectively show 
occupational and social impairment, with reduced reliability 
and productivity.  The December 2002 examiner opined that the 
Veteran's PTSD impairment was one of a mild social and 
emotional type; it did not appear that it would cause him any 
occupational impairment at that time.  The March 2005 
examiner indicated that the Veteran's PTSD was moderate.  The 
VA examinations and private treatment records do not show an 
increase in the Veteran's symptomatology during the appeal.  
Rather, the Veteran's PTSD symptomatology is shown to have 
been relatively consistent since the date of the award of 
service connection.  

In this regard, the Board notes that the Veteran's GAF scores 
have ranged from 55-65 since the award of service connection, 
with VA examinations showing GAF scores of 65 and 60.  As 
noted above, GAF scores of 51-60 are indicative of moderate 
symptoms and scores of 61-70 are indicative of some mild 
symptoms.  The Board notes that the scores of 55 and 58 are 
at the mid to higher range for moderate symptoms, which are 
consistent with a 30 percent rating.  

The Board notes that, while important, the GAF scores 
assigned in a case are not dispositive of the evaluation and 
must be considered in light of the actual symptoms of the 
Veteran's disorder.  See 38 C.F.R. § 4.126(a).  In this case, 
the extent and severity of the Veteran's actual PTSD symptoms 
reported and/or shown are suggestive of social and 
occupational impairment due to such symptoms as anxiety, 
depressed mood, panic attacks (weekly or less often), and 
chronic sleep impairment; i.e. the level of impairment 
contemplated in the currently assigned 30 percent rating for 
psychiatric disabilities.

For the reasons set forth above, the Veteran's PTSD cannot be 
said to equate to the criteria required for a 50 percent 
rating.  In other words, the disability picture evident in 
the record demonstrates that the Veteran's PTSD is adequately 
evaluated by the 30 percent rating.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current 
evidence of record does not demonstrate that the PTSD has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  It is undisputed 
that the Veteran's PTSD has an effect on employability, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above.  Specifically, the Board notes that 
the Veteran's 30 percent rating for his PTSD takes into 
account his occupational impairment with occasional decrease 
in work efficiency and intermittent periods of inability.  
The schedular rating criteria in this case reasonably 
describe the Veteran's disability level and symptomatology 
and the assigned schedular evaluation is adequate.  
Therefore, referral for an extraschedular rating is not 
required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


